Exhibit 10.2

 

REVOLVING CREDIT PROMISSORY NOTE

 

$16,000,000

March 22nd, 2005



Manchester, New Hampshire

 

      FOR VALUE RECEIVED, PENNICHUCK CORPORATION, a New Hampshire corporation
with its principal place of business at 25 Manchester Street, Merrimack, New
Hampshire 03054 (the "Borrower"), promises to pay to the order of FLEET NATIONAL
BANK, a Bank of America company and a national bank organized under the laws of
the United States with a place of business at 1155 Elm Street, Manchester, New
Hampshire 03101 (the "Bank") (the Bank and any subsequent transferee of this
Note, whether taking by negotiation or otherwise, are sometimes referred to
herein as the "Holder") at such place of business or such other place as may be
designated hereafter by the holder hereof, the principal sum of Sixteen Million
Dollars ($16,000,000) (or so much thereof as may be advanced or readvanced by
the Bank to the Borrower from time to time hereafter, such amounts defined as
the "Debit Balance" below), together with interest as provided for below, in
lawful money of the United States of America in immediately available funds.

 

      This Note is being executed and delivered in accordance with the terms of
a certain Loan Agreement dated as of even or near date herewith between, among
others, the Borrower and the Bank, as the same may hereafter be amended,
modified or restated (the "Loan Agreement") and the documents defined therein as
the "Loan Documents". The payment and performance of the obligations contained
in the Loan Agreement and the Loan Documents are secured by the collateral
granted to the Bank therein and the security granted to the Bank therein (the
"Collateral"). Any capitalized term used herein which is not defined herein
shall have the meaning given to such term in the Loan Agreement.

 

      Until such time as this Note becomes due and payable, interest shall be
payable in arrears (a) on a monthly basis for Prime Loans commencing on that
date thirty (30) days from the date hereof and continuing on the corresponding
day of each succeeding month thereafter, and (b) on the last day of the
applicable Interest Period for LIBOR Loans; provided however, that said interest
payments for any LIBOR Loan shall be no less frequently than every three (3)
months. All payments shall be in lawful money of the United States in
immediately available funds. The entire principal balance of this Note, together
with all interest and other charges accrued hereunder shall be due and payable
in full on December 31, 2007 (the "Maturity Date").

 

      Subject to the terms and conditions of the Loan Agreement, the maximum
principal amount outstanding under this Note shall be Sixteen Million Dollars
($16,000,000). Pursuant to the Loan Agreement, there shall be due and payable
from the Borrower to the Bank, and the Borrower shall immediately pay to the
Bank, without demand, any amount by which the Debit Balance exceeds Sixteen
Million Dollars ($16,000,000).

 

      Subject to the terms and conditions of the Loan Agreement, the Borrower
shall have the option to elect that sums advanced under this Note shall bear
interest (i) at a variable per annum rate equal to the Prime Rate plus the Prime
Applicable Margin; or (ii) at a per annum rate equal to the one (1), two (2),
three (3) or six (6) month LIBOR plus the LIBOR Applicable Margin.

<PAGE>

All computations of interest shall be made on the basis of a three hundred sixty
(360) day year and the actual number of days elapsed.

 

      Notwithstanding anything herein to the contrary, the Borrower shall have
the option to "swap" the above-referenced LIBOR based interest rate on this Note
pursuant to an interest rate swap agreement (in the form of an International
Swap Dealers Association Master Agreement and Confirmation Agreement between the
Borrower and the Bank, both of which are hereinafter referred to collectively as
the "Swap Agreement") for a fixed rate of interest a period and term acceptable
to the Bank.

 

      The Borrower may only prepay the Note in accordance with the Loan
Agreement. If the interest rate hereunder is swapped pursuant to the Swap
Agreement, then the Swap Agreement sets forth additional restrictions,
limitations and penalties associated with prepayment under this Note.
Notwithstanding anything herein to the contrary, in the event that the interest
rate hereunder, as aforesaid, violates any applicable usury or similar statute,
the interest rate shall then automatically be deemed to be the highest rate of
interest then permitted.

 

      The Borrower agrees that the Bank may make loan advances to the Borrower
upon verbal authority (which, if the Bank so requires, shall be followed by
written confirmation) of any officer executing this Note on behalf of the
Borrower or any other officer of the Borrower who is authorized in writing to
borrow money from the Bank and may deliver such advances by direct deposit to
any deposit account of the Borrower with the Bank or otherwise as so authorized
in the Loan Agreement. Notwithstanding anything to the contrary herein, the Bank
may require written notice of requests for loan advances as may be provided in
the Loan Agreement. All such advances shall represent binding obligations of the
Borrower.

 

      The Borrower's "Debit Balance" shall mean the debit balance in an account
on the books of the Bank, maintained in the form of a ledger card, computer
records or otherwise in accordance with the Bank's customary practice and
appropriate accounting procedures wherein there shall be recorded the principal
amount of all advances made by the Bank to the Borrower, all principal payments
made by the Borrower to the Bank hereunder, and all other appropriate debits and
credits (the "Loan Account"). The Bank shall render to the Borrower a statement
of account with respect to the Loan Account on a monthly basis. Such statement
shall indicate the Borrower's then current Debit Balance and any interest
amounts due and payable from the Borrower to Bank. Such statement may be based
on estimates of the principal amount outstanding and the interest rate for the
applicable payment period. Any required adjustments between such estimates and
actual amounts shall be reflected in subsequent statements.

 

      The Borrower acknowledges that this Note is to evidence the Borrower's
obligation to pay the Debit Balance, plus interest, as determined from time to
time and that it shall continue to do so despite the occurrence of intervals
when no Debit Balance exists because the Borrower has paid the previously
existing Debit Balance in full.

 

      At the option of the Bank, this Note shall become immediately due and
payable in full, without further demand or notice, on the earlier of (i) the
Maturity Date, or (ii) the occurrence of an Event of Default under the Loan
Agreement or any of the Loan Documents.

<PAGE>  2

      If the entire amount of any required principal and/or interest is not paid
in full within ten (10) days after the same is due, Borrower shall pay to Bank a
late fee equal to five percent (5%) of the required payment. Upon default
(whether or not Bank has accelerated payment of this Note), upon demand or after
maturity or after judgment has been rendered on this Note, the unpaid principal
of all advances shall, at the option of the Bank, bear interest at a rate which
is four percentage (4%) points per annum greater than that which would otherwise
be applicable. The Borrower agrees to pay on demand all reasonable out-of-pocket
costs of collection hereof, including reasonable attorneys' fees, whether or not
any foreclosure or other action is instituted by the Holder in its discretion

 

      The Borrower hereby grants to the Bank, a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
the Bank, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Bank or any entity under the control of
the Bank or Bank of America Corporation (and their successors and assigns), or
in transit to any of them. At any time, without demand or notice (any such
notice being expressly waived by Borrower), the Bank may set off the same or any
part thereof and apply the same to any liability or obligation of the Borrower
and any Guarantor even though unmatured and regardless of the adequacy of any
other collateral securing the Loans. ANY AND ALL RIGHTS TO REQUIRE THE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

      No delay or omission on the part of the Holder in exercising any right,
privilege or remedy shall impair such right, privilege or remedy or be construed
as a waiver thereof or of any other right, privilege or remedy. No waiver of any
right, privilege or remedy or any amendment to this Note shall be effective
unless made in writing and signed by the Holder. Under no circumstances shall an
effective waiver of any right, privilege or remedy on any one occasion
constitute or be construed as a bar to the exercise of or a waiver of such
right, privilege or remedy on any future occasion. The acceptance by the Holder
of any payment after any default hereunder shall not operate to extend the time
of payment of any amount then remaining unpaid hereunder or constitute a waiver
of any rights of the Holder hereof under this Note.

 

      All rights and remedies of the Holder, whether granted herein or
otherwise, shall be cumulative and may be exercised singularly or concurrently,
and the Holder shall have, in addition to all other rights and remedies, the
rights and remedies of a secured party under the Uniform Commercial Code of New
Hampshire. Except as otherwise provided by law, the Holder shall have no duty as
to the collection or protection of the Collateral or of any income thereon, or
as to the preservation of any rights pertaining thereto beyond the safe custody
thereof. Surrender of this Note, upon payment or otherwise, shall not affect the
right of the Holder to retain the Collateral as security for the payment and
performance of any other liability of the Borrower to the holder.

<PAGE>  3

      All agreements between the Borrower, the Guarantors and the Bank are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to Bank for the use or the
forbearance of the indebtedness evidenced hereby exceed the maximum permissible
under applicable law. As used herein, the term "applicable law" shall mean the
law in effect as of the date hereof provided, however, that in the event there
is a change in the law which results in a higher permissible rate of interest,
then this Note shall be governed by such new law as of its effective date. In
this regard, it is expressly agreed that it is the intent of Borrower and the
Bank in the execution, delivery and acceptance of this Note to contract in
strict compliance with the laws of the State of New Hampshire from time to time
in effect. If, under or from any circumstances whatsoever, fulfillment of any
provision hereof or of any of the Loan Documents at the time of performance of
such provision shall be due, shall involve transcending the limit of such
validity prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
any circumstances whatsoever the Bank should ever receive as interest an amount
which would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance evidenced
hereby and not to the payment of interest. This provision shall control every
other provision of all agreements between the Borrower and the Bank.

 

      The Borrower waives, to the fullest extent permitted by law, presentment,
notice, protest and all other demands and notices and assents (1) to any
extension of the time of payment or any other indulgence, (2) to any
substitution, exchange or release of Collateral, and (3) to the release of any
other person primarily or secondarily liable for the obligations evidenced
hereby.

 

      This Note and the rights and obligations of the parties hereunder shall be
construed and their provisions interpreted under and in accordance with the laws
of the State of New Hampshire (excluding the laws applicable to conflicts or
choice of law). The Borrower, to the extent it may legally do so, hereby
consents to the jurisdiction of the courts of the State of New Hampshire and the
United States District Court for the State of New Hampshire, as well as to the
jurisdiction of all courts from which an appeal may be taken from such courts
for the purpose of any suit, action or other proceeding arising out of any of
their obligations hereunder or with respect to the transactions contemplated
hereby, and expressly waive any and all objections they may have to venue in any
such courts. THE BORROWER AND THE BANK MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE
LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY

<PAGE>  4

WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, ENHANCED COMPENSATORY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BANK HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR BANK TO
ACCEPT THIS NOTE AND MAKE THE LOAN.

 

      The Bank may at any time pledge all or any portion of its rights under the
Loan Documents including any portion of the Revolving Credit Promissory Note to
any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or enforcement
thereof shall release the Bank from its obligations under any of the Loan
Documents.

 

      This Note and the provisions hereof shall be binding upon the Borrower and
the Borrower's heirs, administrators, executors, successors, legal
representatives and assigns and shall inure to the benefit of the Holder, the
Holder's heirs, administrators, executors, successors, legal representatives and
assigns.

 

      This Note may not be amended, changed or modified in any respect except by
a written document which has been executed by each party. This Note shall
constitute a contract under seal in the State of New Hampshire and all rights
and obligations hereunder, including matters of construction, validity and
performance, shall be governed by the laws of the State of New Hampshire.

 

      IN WITNESS WHEREOF, the Borrower, acting by and through its duly
authorized officer, has executed this Promissory Note as of this 22nd day of
March, 2005.

     

PENNICHUCK CORPORATION

     

/s/ Sharen A. Weston

 

By: /s/ William D. Patterson



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness

 

William D. Patterson, Its Duly

   

Authorized Vice President, Treasurer

   

and Chief Financial Officer

<PAGE>  5

STATE OF NEW HAMPSHIRE

   

COUNTY OF HILLSBOROUGH

         

      The foregoing instrument was acknowledged before me this 22nd day of
March, 2005, by William D. Patterson, duly authorized Vice President, Treasurer
and Chief Financial Officer of PENNICHUCK CORPORATION, a New Hampshire
corporation, on behalf of same.

         

/s/ Bonalyn J. Hartley

   



--------------------------------------------------------------------------------

   

Justice of the Peace/Notary Public

   

My Commission Expires: November 19, 2008

   

Notary Seal

<PAGE>  6